               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                           5:18-CR-256


UNITED STATES OF AMERICA          )
                                  )
    versus                        )
                                  )
ANGELINA ELANA GONSALEZ PARRA     )


              ORDER AMENDING CONDITIONS OF RELEASE

    Defendant has filed a motion to amend the conditions of

her pretrial release conditions to permit travel to the

Western District of Texas, specifically the city of San

Antonio for work purposes.

    Her current conditions of release provide for travel

for employment purposes between Florida, California and the

Eastern and Southern Districts of New York, subject to

advance notice to her supervising pretrial officer in the

Southern District of Florida. She has had satisfactory

compliance with these conditions since her release following

her first appearance in this district.

    She now has employment opportunities in the

Western District of Texas, specifically in the city of San

Antonio.   Defendant has a sister who resides there, and with
whom she will reside when she has work in San Antonio.   Her

first opportunity to work in San Antonio commences on May

14, 2019.

    For good cause shown, the Defendant’s motion is

ALLOWED. The Defendant is allowed to travel as previously

specified by the Court, and additionally, may travel for

employment to San Antonio, Texas as well, subject to review

and approval of her supervising pretrial officer. Previously

established travel parameters are continued in effect, as

are all other conditions of pretrial release.

    SO ORDERED, this the 13th day of May 2019.




                       KIMBERL
                       KIMBERLY
                             LY A. SWANK
                       United States Magistrate Judge




                             2
